Citation Nr: 0828631	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  07-08 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial evaluation in excess of 0 percent 
for right little finger boutonniere deformity.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jason Barlow, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1967 to 
July 1971.   

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California which, in pertinent part, granted service 
connection for right little finger boutonniere deformity, 
assigning a 0 percent rating, effective October 31, 2005. 


FINDING OF FACT

The veteran's right little finger is the only digit of the 
hand for which service connection is in effect.  The medical 
evidence of record reflects a boutonniere deformity resulting 
in limitation of motion, without ankylosis.   


CONCLUSION OF LAW

The criteria for the assignment of an initial compensable 
rating for right little finger boutonniere deformity have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.1, 4.10, 4.71a, Diagnostic Code 5230 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in March and May 2006, regarding the initial 
service connection claim for right little finger boutonniere 
deformity.  The notification substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate 
the claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his 
possession that pertains to the claim.  

After the RO granted service connection for right little 
finger boutonniere deformity in a June 2006 rating decision, 
assigning a 0 percent evaluation, the veteran filed a notice 
of disagreement with the assigned rating in August 2006.  The 
RO continued the 0 percent rating in a March 2007 statement 
of the case.  Although the veteran was not provided with a 
notice letter addressing the criteria for substantiating an 
increased rating  claim, the statutory scheme contemplates 
that once a decision awarding service connection, a 
disability rating, and an effective date has been made, 
38 U.S.C.A. §  5103(a) notice has served its purpose.   

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
severity of right little finger boutonniere deformity.  All 
known and available records relevant to the issue on appeal 
have been obtained and associated with the veteran's claims 
file.   

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The RO granted service connection for right little finger 
deformity in June 2006 assigning a 0 percent rating effective 
October 31, 2005.  The veteran contends that his little 
finger impairment warrants a disability rating higher than 0 
percent.  He indicates that throughout the years his finger 
has been subject to arthritis and constant pain.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  Separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5230, an evaluation 
of 0 percent for right little finger boutonniere deformity is 
warranted when there is any limitation of motion of the 
little finger.  This rating is the only rating allowed under 
the schedule of ratings for limitation of motion of a little 
finger, absent ankylosis.  

The claimant underwent a VA examination in April 2006, and 
the doctor examined the veteran's claims file, noting the 
past right little finger injury.  The doctor noted that 
although the condition has healed, the veteran is unable to 
straighten the proximal interphalangeal joint fully.  The 
veteran also complained of persistent numbness and tingling 
from the metacarpophalangeal joint distally, which involved 
the whole finger.  Upon physical examination, the doctor 
noted the veteran's right little finger has 90 degrees of 
flexion and 10 degrees of extension.  Movements were quick, 
brisk, and normal, and there was no additional limitation 
noted in the range of movement from repeated movement causing 
pain, fatigue, weakness, or lack of endurance.  X-rays of the 
right hand showed no demonstratable fracture or dislocation.  
The visible bone, joint, and soft tissue structures appeared 
normal.  The doctor diagnosed the claimant with a right 
finger fracture with resulting proximal interphalangeal joint 
degenerative arthritis and paresthesia of the hand, along 
with pain.  

The Board has considered the statements of the veteran.  The 
veteran is competent as a lay person to report that on which 
he has knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, the veteran is not competent to offer a 
medical opinion as to the extent of his disability, as there 
is no evidence of record that he has specialized medical 
knowledge.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

The medical evidence of record does not show that multiple 
digits of the right hand are injured or that ankylosis is 
present.  Accordingly, the veteran's residuals of the injury 
to the right little finger do not warrant a compensable 
rating.  The benefit of the doubt doctrine has been 
considered, but does not apply.  38 C.F.R. § 3.102.  
 
This is an initial rating case, and the Board has considered 
whether "staged ratings" (i.e., difference percentage 
ratings for different periods of time, based on the facts 
found) are warranted.  Hart v. Mansfield, No. 05- 2424 (U.S. 
Vet. App. Nov. 19, 2007); Fenderson v. West, 12 Vet. App. 119 
(1999).  However, the evidence shows no distinct periods of 
time since the rating became effective on October 31, 2005, 
during which the veteran's right little finger boutonniere 
deformity warranted a rating higher than 0 percent.

Extraschedular

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).

The Board, however, is still obligated to consider all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

The veteran's right little finger boutonniere deformity has 
not been rendered unusual or exceptional in nature as to 
warrant referral of her case to the Director or Under 
Secretary for review.  Specifically, the veteran has not had 
any frequent hospitalizations as a result of his right little 
finger boutonniere deformity; nor is it shown to markedly 
interfere with his employment.  In fact, the VA doctor in 
April 2006 specifically noted that the claimant's right 
little finger boutonniere deformity did not affect his 
activities of daily living or his employability. 

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of the 
disability at issue.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.

The evidence more closely approximates a 0 percent evaluation 
for right little finger boutonniere deformity.  38 C.F.R. § 
4.71a.  There is no doubt to be resolved and an increased 
rating is not warranted.  




ORDER

Entitlement to an initial evaluation in excess of 0 percent 
for right little finger boutonniere deformity is denied.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


